Citation Nr: 0411124	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for HIV-related illness.  

2.  Entitlement to service connection for depressive disorder.  

3.  Whether the character of the veteran's discharge for his 
service from August 1, 1997 to December 15, 2000, is a bar to VA 
benefits based on that period of service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from September 1986 to 
December 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a claim for service connection submitted in January 
2001 and eventually denied in a May 2002 RO rating decision.  The 
veteran filed a notice of disagreement in June 2002, a statement 
of the case was issued in April 2003, and the veteran perfected 
his appeal in May 2003.  

A review of the record reflects that prior to the May 2002 rating 
action, the RO prepared an Administrative Decision in July 2001, 
that found the veteran's period of active duty from September 18, 
1986, through July 31, 1997, was honorable, but that his period of 
active duty from August 1, 1997, through December 15, 2000, was 
dishonorable.  The May 2002 rating action then denied service 
connection for HIV-related illness and depressive disorder because 
there was no evidence of the claimed conditions during the 
veteran's honorable service.  (In the April 2003 statement of the 
case, the RO acknowledged that the claimed conditions were shown 
during the period of service that was determined to be 
dishonorable.)  

The determination regarding the characterization of the veteran's 
service is a separately appealable decision.  In this case, the 
veteran was not advised of the relevant Administrative Decision on 
this question until the May 2002 rating action was issued to him.  
Given the rationale for denying the veteran's service connection 
claim, the Board considers that under these circumstances, the 
veteran's notice of disagreement with the May 2002 rating action 
should be construed as including a disagreement with the 
Administrative Decision made concerning his character of 
discharge.  A statement of the case regarding this question, 
however, has not been issued to the veteran.  This needs to be 
accomplished in order to give the veteran an opportunity to 
perfect an appeal as to his character of discharge.  

Because the question of the veteran's character of discharge is 
inextricably intertwined with the determination of the claims for 
service connection, a decision on the service connection claims 
will be deferred.  

In view of the foregoing, the Board Remands this case for the 
following:  

1.  Ensure that all notice and development required by 38 U.S.C.A. 
§§ 5102, 5103 5103A and 38 C.F.R. § 3.159 has been accomplished, 
including with respect to the issue as to whether the veteran's 
service from August 1997 to December 2000 may be characterized as 
dishonorable for VA purposes.  

2.  Issue the veteran a statement of the case regarding the issue 
of whether his character of discharge for his service from August 
1997 to December 2000 is a bar to VA benefits based on that period 
of service.  The veteran should also be advised that in order for 
the Board to acquire jurisdiction over this issue, it will be 
necessary that he submit a timely substantive appeal.  

Thereafter, return the case to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(CAVC).  See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West 2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board is 
appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002). 

